Dykman, J.
This is an appeal from a judgment entered upon a verdict ii; favor of the plaintiff, and from an order denying a motion to set aside the verdict on the minutes of the court. The action was for the recovery of the damages resulting from injuries received by the plaintiff while a passenger on the railroad of the defendant. The plaintiff, with her daughter, entered the car of the defendant at Tarrytown, to be carried to Croton, and, as the train slowed up or stopped at Croton she arose and went to the door of the car, which she opened with difficulty, and stepped on the platform, and, as she was about to leave the steps and alight upon the ground, the train was started, and she was precipitated to the ground. The defendant upon the trial made but slight controversy respecting its own negligence, but insisted that the plaintiff contributed her own negligence to the production of the accident. Both questions were submitted to the jury under a charge somewhat severe against the plaintiff, and yet the jury gave her the verdict. We cannot say the testimony was insufficient to justify the verdict, and, on the contrary, we find it ample for that purpose. Complaint is made of the verdict, but it is not so large as to evince the presence of passion or prejudice, and, if the jury believed the testimony introduced by the plaintiff respecting the extent and permanency of her injuries, we can very well see how the verdict was made as it was. We find no reason for interference with the verdict, and the judgment and order should be affirmed, with costs.